Citation Nr: 1125386	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-42 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD) and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1989 to December 1994.  His awards and decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

Although the RO determined that new and material evidence had been submitted to reopen the appellant's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in an unappealed April 2006 rating decision.

2.  The evidence received since the April 2006 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U. S. Court of Appeals for Veterans Claims (Court) recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




Analysis

In an unappealed rating decision dated in April 2006, the RO denied service connection for PTSD.  The claim was denied because no diagnosis of PTSD was recorded in any of the Veteran's treatment records and the VA examination provided in response to the claim disclosed that the Veteran did not meet the criteria for a diagnosis of PTSD.

The evidence added to the record since that decision includes a May 2006 VA outpatient record showing that the Veteran was diagnosed with PTSD and July 2006 correspondence from the Office of Personnel Management indicating that the Veteran was found to be disabled from his position as an Associate Supervisor due solely to his PTSD.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD is granted.


REMAND

As noted above, the Veteran has been awarded disability benefits by the Office of Personnel Management based on PTSD.  The records upon which the award was based could be supportive of the Veteran's claim.  Therefore, further development to obtain a copy of those records is in order.

In addition, in connection with this claim, the Veteran was afforded VA psychiatric examinations in November 2008 and April 2010.  On neither occasion was a diagnosis of PTSD rendered.  However, the examiners failed to explain why the Veteran did not meet the criteria for a diagnosis of PTSD.  Therefore, the examination reports are not adequate for adjudication purposes and the Veteran should be afforded another VA psychiatric examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence, not already associated with the claims folders, to include any pertinent VA outpatient records and the records upon which the Office of Personnel Management based its award of disability benefits to the Veteran.

2.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine if he meets the diagnostic criteria for PTSD.  The claims folders must be made available to and reviewed by the examiner.  

Any indicated studies should be performed.  

If the Veteran meets the diagnostic criteria for PTSD, the elements supporting the diagnosis should be identified.  If the Veteran does not meet the criteria for PTSD, the examiner should explain why he does not meet the criteria.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


